Name: Council Regulation (EEC) No 1153/78 of 30 May 1978 amending Regulation (EEC) No 2517/69 laying down certain measures for reorganizing Community fruit production
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  plant product;  competition;  economic policy
 Date Published: nan

 Avis juridique important|31978R1153Council Regulation (EEC) No 1153/78 of 30 May 1978 amending Regulation (EEC) No 2517/69 laying down certain measures for reorganizing Community fruit production Official Journal L 144 , 31/05/1978 P. 0004 - 0004 Greek special edition: Chapter 03 Volume 21 P. 0097 Spanish special edition: Chapter 03 Volume 14 P. 0070 Portuguese special edition Chapter 03 Volume 14 P. 0070 COUNCIL REGULATION (EEC) No 1153/78 of 30 May 1978 amending Regulation (EEC) No 2517/69 laying down certain measures for reorganizing Community fruit production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas under Article 4 of Council Regulation (EEC) No 2517/69 of 9 December 1969 laying down certain measures for reorganizing Community fruit production (2), as last amended by Regulation (EEC) No 794/76 (3), all national aid intended to encourage directly or indirectly the planting or replanting of apple, pear or peach orchards is forbidden; Whereas it would nevertheless be useful to encourage the conversion of existing orchards to varieties which are better suited to regional production conditions and to changes in demand ; whereas, to that end, it would be appropriate to lift the ban on Member States granting national aid for the replanting of apple, pear and peach orchards, HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EEC) No 2517/69 shall be replaced by the following: "Article 4 Subject to Article 92 (2) of the Treaty, all aid which may be granted by a Member State or through State resources in any form whatsoever and intended to encourage directly or indirectly the planting or enlargement of apple, pear or peach orchards shall be forbidden." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1978. For the Council The President I. NÃRGAARD (1)OJ No C 108, 8.5.1978, p. 49. (2)OJ No L 318, 18.12.1969, p. 15. (3)OJ No L 93, 8.4.1976, p. 3.